Citation Nr: 0319691	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  97-27 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by nausea.   

2.  Entitlement to service connection for disability 
manifested by excessive sweating.  

3.  Entitlement to an evaluation in excess of 10 percent for 
dorsal lumbar strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from May 1985 to April 1987.  
His claim comes before the Board of Veterans' Appeals (Board) 
on appeal from January 1997 and August 1997 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.

In a March 2003 decision, the Board found that new and 
material evidence had not been submitted to reopen the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder.


REMAND

The veteran seeks entitlement to service connection for 
disabilities manifested by nausea and excessive sweating and 
entitlement to an evaluation in excess of 10 percent for a 
dorsal spine disability.  Additional development is necessary 
before the Board can decide these claims.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000), now codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  Among 
other directives, the VCAA eliminated the well-grounded claim 
requirement, expanded the duty of VA to notify the appellant 
and the representative of requisite evidence, and enhanced 
VA's duty to assist a claimant in developing the information 
and evidence necessary to substantiate a claim.  Further, 
recent decisions by the Court have mandated that VA ensure 
strict compliance with the provisions of the VCAA.  See, 
e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002); see 
also Bernard v. Brown, 4 Vet. App. 384 (1993) (holding that 
when the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby).  

In June 2003, on direction from the Board, the RO afforded 
the veteran VA endocrine diseases, heart, and stomach, 
duodenum and peritoneal adhesions examinations.  The RO has 
not yet considered the reports of these examinations in 
support of the veteran's claims and the veteran has not 
waived his right to have the Agency of Original Jurisdiction 
(AOJ), or the RO, do so.  

Pursuant to the former version of 38 C.F.R. § 20.1304(c), any 
pertinent evidence submitted by the appellant or 
representative, which was accepted by the Board under the 
provisions of 38 C.F.R. § 20.1304(a) and (b), as well as any 
such evidence referred to the Board by the originating agency 
under 38 C.F.R. 
§ 19.37(b), was required to be referred to the AOJ for review 
and preparation of a supplemental statement of the case 
unless that procedural right was waived by the appellant or 
representative, or unless the Board determined that the 
benefit, or benefits, to which the evidence related could be 
fully allowed on appeal without such referral.

On January 23, 2002, final rules were promulgated, which, in 
part, allowed the Board to consider additional evidence 
without having to refer the evidence to the AOJ for initial 
consideration, and without having to obtain the appellant's 
waiver.  In particular, 38 C.F.R. § 20.1304 was amended by 
removing paragraph (c) in its entirety.  67 Fed. Reg. 3,099, 
3,103-104 (Jan. 23, 2002).  In relevant part, the change in 
regulation was codified at 38 C.F.R. § 19.9(a)(2) (2002).  

In Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003), it was held that 
38 C.F.R. §§ 19.9(a)(2), and (a)(2)(ii) (2002) were 
inconsistent with 38 U.S.C.A. § 7104(a) (West 2002), because 
it denied appellants a "review on appeal" when the Board 
considered additional evidence without remanding the case to 
the RO for initial consideration.  Bernard, 4 Vet. App. at 
393-94 (1993).  In light of this holding, on Remand, the RO 
must ensure that the veteran is afforded due process by 
initially considering the reports of his VA examinations 
conducted in June 2003.  

In addition, in February 2003, the Board directed the RO to 
afford the veteran multiple examinations, including VA 
orthopedic and neurological examinations of the veteran's 
dorsal and lumbar spines.  As previously indicated, the RO 
partially complied by affording the veteran endocrine 
diseases, heart, and stomach, duodenum and peritoneal 
adhesions examinations.  The RO did not, however, afford the 
veteran VA orthopedic and neurological examinations of his 
dorsal and lumbar spine.  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit provided there is a 
reasonable possibility that such assistance will aid in 
substantiating the claim.  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. § 5103(A) (West 
2002).  In this case, such examinations are necessary to 
determine whether those symptoms that have been shown to be 
due to the veteran's lumbar spine are distinguishable from 
those that are due to his dorsal spine.  On Remand, the RO 
should accomplish the remainder of the actions requested in 
February 2003 and must ensure that the examination reports of 
record are in compliance with the Board's February 2003 
request.  

This case is REMANDED to the RO for the following:

1.  The RO should take all additional 
development action it deems proper in 
support of the veteran's claims and 
follow any applicable regulations and 
directives implementing the notice and 
development provisions of the VCAA.  The 
RO should ensure that the development of 
the record is in compliance with the 
Board's February 2003 request and must 
especially ensure that the examination 
reports of record are in compliance with 
that Board request.

2.  The RO should forward the claims file 
to appropriate specialists who should be 
asked to review all of the medical 
evidence contained in the claims file, to 
conduct thorough orthopedic and 
neurological evaluations, and to render 
opinions as to the severity of the 
veteran's dorsal and lumbar spine 
disabilities.  After all indicated tests 
are conducted, the examiners should: (1) 
list all objective findings related to 
the veteran's dorsal and lumbar spine; 
(2) if possible, distinguish those 
symptoms shown to be due solely to the 
veteran's dorsal spine from those shown 
to be due to the veteran's lumbar spine; 
and (3) utilizing the nomenclature of the 
rating schedule, determine the level of 
impairment caused by each spinal segment 
disorder.  For instance, the examiners 
should indicate whether the veteran has 
muscle spasm on extreme forward bending 
or loss of lateral spine motion, slight, 
moderate or severe limitation of motion 
of the lumbar spine and/or slight, 
moderate or severe limitation of motion 
of the dorsal spine.  If the examiners 
are unable to distinguish the 
symptomatology of the dorsal spine from 
that of the lumbar spine, they should so 
note that fact in their reports.  The 
examiners should provide detailed 
rationale for their opinions.  

3.  Once the foregoing development is 
completed, the RO should readjudicate the 
veteran's claims based on all of the 
evidence of record, including the reports 
of the VA examinations conducted in June 
2003.  If the RO denies any benefit 
sought on appeal, it should provide the 
veteran and his representative a 
supplemental statement of the case, which 
includes the law and regulations 
governing VA's duties to notify and to 
assist, and an opportunity to respond 
thereto before the case is returned to 
the Board for appellate review.  


The purposes of this REMAND are to ensure that the veteran is 
afforded due process and to obtain additional medical 
information.  No inference should be drawn regarding the 
ultimate disposition of these claims.  The veteran is free to 
submit any additional argument or evidence he wishes to have 
considered in connection with his appeal; however, he is not 
required to act unless he is otherwise notified.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




